Citation Nr: 1738613	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to service-connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1969 to December 1971, to include service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

Following the hearing, in September 2016, the Veteran submitted additional evidence in support of the claim.  Although he did not submit a waiver of review by the Agency of Original Jurisdiction, as the Board is herein granting the claims, there is no prejudice to the Veteran.  


FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, his bilateral hearing loss is etiologically related to noise exposure during military service.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	a.  Hearing Loss

In this case, the Veteran claims service connection for bilateral hearing loss that he believes is related to noise exposure in service. 

As an initial matter, there is no dispute that the Veteran was exposed to noise in service while working on turbine engines.  The Veteran repaired numerous types of helicopter engines, including while the engines were running.  See Hearing Transcript p. 4.  It is undisputed that hearing protection was not available.  

Additionally, there is no dispute that the Veteran has bilateral hearing loss as defined by VA.  In this regard, private audiograms as well as the April 2011 VA examination report, indicate that the Veteran's puretone thresholds meet the requirements for a current hearing loss disability under 38 C.F.R. § 3.385.  

Thus, the remaining question is whether the Veteran's current hearing loss disability is related to the noise exposure in service.  The Board finds that the evidence is at least in equipoise and resolves doubt in the Veteran's favor. 

Weighing against the claim is the April 2011 VA examiner's determination that it was less likely than not that the Veteran's hearing loss had its onset in service.  As rationale, she acknowledged that there had been a shift in the Veteran's hearing acuity during service, but noted that even with the shift, the Veteran had normal hearing at the time of his separation examination.

The evidence in favor of the claim is as follows.  The Veteran offered competent and credible statements both in writing and during his Board hearing, that he was not exposed to significant noise post-service.  He also reported that he wore required hearing protection throughout his post-service career as a mechanic.  An August 1999 private treatment record noted that the Veteran had bilateral sensorineural hearing loss.  The August 1999 private practitioner also noted the Veteran's history of noise exposure and cautioned him against any future noise exposure, thereby indicating a relationship between such noise exposure and the Veteran's hearing loss.  

Further, in a February 2011 statement associated with an authorization and consent form, the Veteran reported that he was sent to a private ear, nose, and throat, by his employer, since May 1980, for annual evaluations due to high frequency hearing loss and continuous ringing in both ears.  The Veteran reported that he was told the hearing loss and tinnitus were due to the high pitched noise exposure from years past.  He reported that he was also told that his hearing would continue to degrade as time passed.  See February 2011 statement. 

Additionally, in September 2016, the Veteran submitted a medical journal article entitled "The Silence that Suffocates" which supports a finding that current hearing loss is related to noise exposure in service.  In this regard, the article notes that "[e]xcessive noise, especially of the jet turbine variety, causes damage to hearing that is permanent and cannot be fixed or cured."  The article also noted specifically, "[f]or aircraft mechanics, airports and hangars can be very noisy places.  The noise is often at a level that will not encourage action to protect hearing, yet the noise will cause damage through longer term exposure on a daily basis."  The article concluded, "[o]ne thing is clear, it's critical that hearing protection be worn.  Without such protection, the ultimate non-sound of perpetual silence is almost guaranteed."  

As the April 2011 VA examiner did not explain why normal hearing at separation was significant, or address the possibility of gradual worsening of hearing, the Board affords the VA opinion only a limited probative value.  Additionally, the Board places a high probative value on the aforementioned medical journal article which supports the likelihood of hearing loss after noise exposure in an aircraft hangar setting, as this is the same type of setting in which the Veteran was exposed to aircraft noise.  The Board acknowledges that the article is not an opinion regarding the specific facts of this case; however, the Board has no reason to doubt the favorable evidence.  Moreover, there is no indication that the Veteran experienced significant, intervening noise exposure since service.  In this regard, the Board finds credible the Veteran's statements that he always wore hearing protection in his post-service, civilian job, as it was required.  Consequently, the Board resolves all doubt in favor of the Veteran and finds that the evidence is at least in equipoise.  

Accordingly, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	b.  Tinnitus

With respect to the Veteran's claim for tinnitus, he contends that his tinnitus is also related to the noise exposure in service.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, the Veteran reports experiencing ringing in the ears.  See e.g., Hearing Transcript p. 12.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of tinnitus, the Board finds that he has a current diagnosis of such disorder.

As discussed above, the Board finds that the Veteran has competently and credibly reported that he was exposed to aircraft noise while performing his duties servicing helicopter engines.  Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure.
 
The evidence of record is sufficient to find that the Veteran's tinnitus is directly related to service.  In this regard, the Board reiterates that service connection may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Although it is not specifically listed, it is included as an "organic disease of the nervous system."  See Fountain v. McDonald, 27 Vet.App. 258 (2015).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  

In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).  Nevertheless, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  The Board acknowledges that during the April 2011 VA examination, the Veteran reported an onset date in 1973, which would have been two years after service separation.  However, the Board finds credible the Veteran's explanation in his Appeal Form 9 that he had made a mistake when he reported the 1973 date.  The Board also finds credible the Veteran's report that he remembered noticing ringing in his ears during service after exposure to the helicopter engines.  See Appeal Form 9.  Further, during the Veteran's hearing before the Board, he indicated that such tinnitus began during service and continued since then.  Hearing Transcript p. 14.  The Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of symptomatology since such time.    

The Board acknowledges that the Veteran denied having ringing in the ears, on his separation report of medical history.  However, the Board notes that at the time, the Veteran reported that he experienced "hearing loss."  Further, the Board finds the Veteran's sworn testimony that he did not even remember having a separation examination to be credible.  As such, the Board affords the March 1971 report of medical history, as regards tinnitus, limited probative value. 

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
ORDER


Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


